Citation Nr: 1410974	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  05-02 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970, to include service in Vietnam from December 6, 1969 to November 10, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012, the Board issued a decision, which, in part, denied the Veteran's claim on appeal.  The Veteran appealed the Board's June 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case for readjudication consistent with the Decision.  The case is now returned to the Board.

The Veteran and his wife testified at a Travel Board hearing before the undersigned sitting at the RO in June 2009, and a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in November 2010 in conjunction with the claim on appeal.  In its December 2013 Memorandum Decision, the Court found that the November 2010 VA examiner's opinion that the Veteran's skin condition was not related to service was inadequate.  Specifically, the Court found that although the VA examiner reviewed the Veteran's complaints that he has had a constant skin rash that had started after he returned from Vietnam and that it itched all the time, it is clear that the examiner relied on the absence of corroborating evidence of symptoms during service and the absence of treatment after service until 2000 to conclude that the Veteran's skin condition was unrelated to service.  The Court noted that the only rationale provided by the examiner for his negative nexus opinion was the absence of service and postservice treatment records recording the Veteran's symptomatology.  The Court further noted that in considering the nature of the appellant's disability, a VA examiner must consider the appellant's description of his symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran has reported that he had skin problems within couple of months of his release from service.  During the November 2010 VA examination, the Veteran reported that his rash on the forehead and back of the neck started after he returned from Vietnam.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  It is noted that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Additionally, the Court pointed out that although a November 2010 Board remand directed the examiner to specifically "indicate whether any currently-diagnosed skin condition is "chronic," the VA examiner did not address this question.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Consequently, in compliance with the Court's Memorandum Decision, the case is remanded for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA outpatient treatment records for the Veteran, dated from June 2013 to the present, from the VA Medical Center in Birmingham, Alabama, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the November 2010 VA skin examination, if available, to determine the etiology of the Veteran's skin disability.  If the November 2010 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner to review in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

In light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, the examiner should indicate (1) whether any of the Veteran's currently diagnosed skin conditions are chronic; and (2) whether it is at least as likely as not (50 percent or greater probability) that any skin condition is related to his military service, to include his presumed exposure to herbicides.  The examiner must specifically address the Veteran's lay description of his symptomatology.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service or postservice is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for all opinions expressed should be provided.

3.  The Veteran should be notified that it is his responsibility to report for any examinations deemed necessary and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned was undeliverable.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


